Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered December 7, 2006, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 1 1/2 years, unanimously affirmed.
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful. We do not find anything to the contrary in People v Sparber (10 NY3d 457 [2008]). Although fees and surcharges are part of a defendant’s sentence for the purpose of appealability and reviewability (People v Hernandez, 93 NY2d 261, 268 [1999]), they are essentially revenue-raising or cost-shifting devices (People v Quinones, 95 NY2d 349, 352 [2000]; People v Barnes, 62 NY2d 72 [1984]), and, unlike postrelease supervision, are not sentencing components of such significance that they may only be imposed in accordance with CPL 380.20 and 380.40. Concur—Mazzarelli, J.P., Friedman, Buckley, Sweeny and Renwick, JJ.